PER CURIAM.
We reverse the final judgment which found no personal liability for a former corporate officer who engaged in business and incurred obligations after the dissolution of the corporation. See Mobil Oil Corp. v. Thoss, 385 So.2d 726 (Fla. 5th DCA 1980); see also Moore v. Occupational Safety and Health Review Commission, 591 F.2d 991 (4th Cir.1979); Sections 607.271(5), 607.397, Florida Statutes (1981).
ÁNSTEAD, GLICKSTEIN and HURLEY, JJ., concur.
BY ORDER OF
THE COURT
ORDERED that Appellant’s Motion for Clarification is granted. The trial court is directed to enter a final judgment in favor of Georgia Pacific Corporation in the amount of $32,097.53.